DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 8/20/2019.

Claim Objections
Claim(s) 14 is/are objected to because of the following informalities:  “claim11” should be “claim 11”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-7, 11-14, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashner (US 2019/0340657) and further in view of Biondi (US 2015/0249712).

Regarding claim 1, Ashner teaches: A communication method for virtual machines suitable for a virtual machine architecture, wherein the method comprises: 
transmitting, through a shared link, an interrupt instruction (¶ 38, “The first network interface triggers a first interrupt on a first processor of the first plurality of processors (block 415)”) to a second virtual machine by a first virtual machine (¶ 22, “a load balancer service executing on VM 118 may be functionally identical to load balancer 140 and incoming requests may be routed to either VM 116 or VM 118 (e.g., by DNS) or incoming requests may be allocated between VMs 116 and 118 based on any suitable system including but not limited to a random distribution and/or a round robin distribution”); 
reading, in a shared configuration database (¶ 27, “VCPU 180A may process the ad slot notice as an interrupt 240”; ¶ 29, “Response translator 144 may then translate the ad response into an ad offer and place the ad offer in a publisher outbound queue 278 in under 1 ms (block 234)”), an instruction data corresponding to the interrupt instruction by the second virtual machine (¶ 43, “The selected network interface receives a first advertisement response (block 445)”); and 
executing the instruction data and transmitting a result data through a virtual control plane to the first virtual machine by the second virtual machine (¶ 44, “The second processor processes the second interrupt (block 455)”), to exchange the data between the first virtual machine and the second virtual machine through the virtual control plane (¶ 44, “After processing the second interrupt, the second processor provides the first advertisement response to a response translation queue (block 460)”).
Ashner does not expressly teach, however, Biondi teaches: linking a first and second virtual machine using first and second interfaces of the respective first and second virtual machines (¶ 42, “The solution according to the present invention consists in encapsulating the network stream 30, 31 originating from each interface 20, 21 of each virtual machine 10, 11, whatever its virtualization solution, and to redirect it onto a third-party physical device (or machine) 40 which will be in charge of effecting the link between the various network streams 30, 31”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of linking a first and second virtual machine using first and second interfaces of the respective first and second virtual machines, as taught by Biondi, in the same way to load balancer that uses interrupt instructions to transfer ad lost notices between virtual machines, as taught by Ashner. Both inventions are in the field of communicating data between virtual machines, and combining them would have predictably resulted in “allowing the interaction of virtual machines hosted by heterogeneous virtualization solutions”, as indicated by Biondi (¶ 9).

Regarding claim 2, Ashner teaches: transmitting the result data through the virtual control plane between a first virtual interface of the first virtual machine () and a first virtual interface of the second virtual machine (¶ 18, “VM 116 including load balancer service 140 may connect to target nodes over network 105 through virtual network interfaces ("VNICs") 187A, 187B, and 187C. In an example, VM 118 may host similar services to load balancer service 140”).

transmitting, through a virtual data plane between a second virtual interface of the first virtual machine and a second virtual interface of the second virtual machine (¶ 47, “after translating the first ad response into an ad offer, the ad offer is sent to publisher 150 through VNIC 187A”), a stream data to the second virtual machine (¶ 32, “VCPU 180C may execute with typical translation contexts preloaded into processor cache and process a continuous or nearly continuous stream of translations”), to play the stream data on a display connected with the second virtual machine (¶ 17, “a publisher may configure the ad slots in the publisher's content to display an ad 1 s-1.5 s after the content is requested”).

Regarding claim 4, Ashner teaches: generating an identifier of the first virtual machine when initializing the first virtual machine, and storing the identifier in the shared configuration database (¶ 20, “NICs 130A-C may be physical network interfaces capable of connecting each of nodes 110, 112, and 114 to another device, either a physical node (e.g., nodes 110, 112, or 114) or a virtual machine (e.g., VMs 116 and 118)”).

Regarding claim 6, Ashner teaches: stopping, by the first virtual machine, waiting for a response of the second virtual machine in response to transmitting the interrupt instruction through the virtual control plane (¶ 16, “However, receiving messages over a network interface may typically trigger an interrupt on a processor handling output from the network interface. An interrupt may typically be a high priority .

Regarding claim 7, Ashner teaches: calling, by the second virtual machine, a corresponding script of the instruction data (¶ 39, “request translator 142 translates the ad slot notice into a first ad request (e.g., an ad request targeted at advertiser 155)”), and executing the corresponding script to generate the result data (¶ 44, “The second processor processes the second interrupt (block 455)”); and transmitting, through the virtual control plane, the result data to the first virtual machine (¶ 47, “The advertisement offer is sent to the publisher through the first network interface (block 475)”).

Claim(s) 11-14, 16-17, and 20 correspond(s) to claim(s) 1-4 and 6-7, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashner and Biondi, as applied above, and further in view of Abidi (US 9,276,953).

Regarding claim 5, Ashner and Biondi do not teach, however, Abidi teaches: looking the unknown identifier up in the shared configuration database to verify the unknown identifier in response to receiving a packet comprising an unknown identifier by the second virtual machine (col. 3:1-8, “retrieve data relating to the initial message from a database; (iii) query the data to determine whether the initial message ; and finishing, by the second virtual machine, a verification procedure for the first virtual machine in response to the unknown identifier matching the identifier (col. 8:8-11, “validate the first VM address by querying the data to ascertain an attribution match on at least one of first VM MAC Address, VM UUID, switch port address or switch ID”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of looking the unknown identifier up in the shared configuration database to verify the unknown identifier in response to receiving a packet comprising an unknown identifier by the second virtual machine; and finishing, by the second virtual machine, a verification procedure for the first virtual machine in response to the unknown identifier matching the identifier, as taught by Abidi, in the same way to first and second virtual machine, as taught by Ashner and Biondi. Both inventions are in the field of establishing communications between VMs, and combining them would have predictably resulted in “detecting, identifying and validating MAC addresses assigned to newly-discovered VMs”, as indicated by Abidi (col. 2:22-24).

Claim(s) 15 correspond(s) to claim(s) 5, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Allowable Subject Matter
s 8-10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199